DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  “.  Appropriate correction is required.

Prior Art Made of Record
There are no prior art rejections against claims 1-20.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Morey et al., US 2010/0274640 A1 (hereinafter Morey) discloses an example cleaning process management system (Morey [Abstract]).  One or more cleaning sites are coupled via a network to a server computer (Morey [Abstract]).  Cleaning sites may be, for example, any type of site or facility at which cleaning services are performed and chemical products are dispensed, such as restaurants or other food service facilities; hospitality facilities including casinos (Morey [Abstract]). Although a multiple-site/server computer system is shown, it shall be understood that the cleaning process management techniques described herein could also be used locally at a single site having one or more dispensers, and the invention is not limited in this respect (Morey [Abstract]).
Walker et al., US 2004/0082384 A1 (hereinafter Walker) discloses systems and methods are provided for monitoring gaming activities of a player at a gaming device (Walker [Abstract]).  It is determined, based on the gaming activities, whether to initiate communication between the player and an individual (Walker [Abstract]).  Communication is enabled between the player and the individual (Walker [Abstract]).  Examples of factors relating to communication that may take place between a player and a casino rep include responsibilities of casino reps (e.g., keeping the slot machines clean) (Walker [0154]).
Gagner et al., US 2010/0016052 A1 (hereinafter Gagner) discloses apparatus, systems, and methods to determine the location of a selected person in a casino, detect the occurrence of a preselected event associated with the selected person (Gagner [Abstract]).  Further elements include tracking personnel location over time to provide a history of location and activity to monitor cleaning activity (Gagner [0086]).
Colvin et al., US 10,850,184 B1 discloses systems and methods for providing ultraviolet (UV) sterilization, disinfection and decontamination of electronic gaming machines (EGMs), gaming chips, dice, playing cards, currency, TITO tickets, etc. (Colvin [Abstract]).  The ultraviolet sterilization, disinfection and decontamination may include a singular or plurality of UV lamps of any type or style or UV LEDs or RGB-UV LEDs or any type or style of UV LEDs of at least such wavelengths to be effective in at least partially reducing or eliminating viruses or the like (Colvin [Abstract]).  The UV sources are mounted on, in or proximate to a variety of gaming devices or equipment such as EGMs, mechanical gaming machines, chip trays, chippers, dice holders, automatic card shufflers, bill validators, currency counting devices, currency dispensing devices, printers, magnetic card readers, playing card and currency sterilization, disinfection or decontamination storage mechanisms, ATMs, redemption machines, promotional kiosks, etc., or similar devices used in other industries (Colvin [Abstract]).
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,158,168 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to the method carried out by the system recited in US 11,158,168 B1 along with minor variations in claim language.
Present Claims - 17469142
Allowed Claims – US 11,158,168 B1


1. A method of operating a gaming system comprising: 
1. A gaming system comprising: 

a plurality of electronic gaming machines, each of the plurality of electronic gaming machines having: 

a housing; 

at least one display device supported by the housing for displaying outcomes of games played on each of the plurality of electronic gaming machines; 

a plurality of input devices supported by the housing, including: a device for generating indicia related to an identity of a player of each of the plurality of electronic gaming machines, an actuator for initiating games on the electronic gaming machine, a money-input device acceptor configured to receive an input associated with a monetary value, and a bet input device operable to receive a wager from the player, a cashout device configured to receive an input to cause an initiation of a payout associated with a credit balance, and a credit meter for receiving credits responsive to acceptance of a physical item associated with a monetary value by the acceptor; 

a computing network operable to connect the plurality of electronic gaming machines; 

a wireless network operatively connected to the computing network; 

a plurality of mobile computing devices that are each associated with an attendant and are each in communication with the wireless network; and 

at least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor cause the at least one processor to: 
detecting first data on a computing network of electronic gaming machines indicating that one of the electronic gaming machines is engaged for play by a player; 
detect first data on the computing network indicating that one electronic gaming machine of the electronic gaming machines is engaged for play; 
sending a first command over the computing network to disable at least one electronic gaming machine that is adjacent to the one electronic gaming machine in response to the first data; 
send a first command over the computing network to disable at least one electronic gaming machine that is adjacent to the one electronic gaming machine in response to the first data; 
detecting second data on the computing network indicating that the player has disengaged from play at the one electronic gaming machine; 
detect second data on the computing network indicating that the player has disengaged from play at the one electronic gaming machine; 
sending a second command over the computing network to disable the one electronic gaming machine in response to the second data; 
send a second command over the computing network to disable the one electronic gaming machine in response to the second data; 
sending a third command over a wireless network to a mobile computing device in response to at least one of the second command or the second data; 
send a third command over the wireless network to one mobile computing device of the mobile computing devices in response to at least one of the second command or the second data; 
displaying the location of the one electronic gaming machine on the mobile computing device in response to the third command; 
display a location of the one electronic gaming machine on the one mobile computing device in response to the third command; 
displaying a direction to perform a cleaning protocol on the mobile computing device in response to the third command; 
display a direction to perform a cleaning protocol on the one mobile computing device in response to the third command; 
receiving an input generated by an attendant associated with the mobile computing device that indicates the cleaning protocol is complete; and 
receive an input generated by the attendant associated with the one mobile computing device that indicates the cleaning protocol is complete; and 
sending a fourth command over the computing network that enables the one electronic gaming machine in response to receipt of the input generated by the attendant.  
send a fourth command over the computing network that enables the at least one electronic gaming machine in response to receipt of the input generated by the attendant.
2. The method of claim 1 wherein the method further comprises 
2. The gaming system of claim 1 wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to 
disabling at least two of the plurality of electronic gaming machines in response to the first command.  
disable at least two of the plurality of electronic gaming machines in response to the first command.
3. The method of claim 2 wherein the method further comprises 
3. The gaming system of claim 2 wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to 
disabling a first electronic gaming machine that is adjacent the one electronic gaming machine on one side and disable a second electronic gaming machine that is adjacent the one electronic gaming machine on the other side.  
disable a first electronic gaming machine that is adjacent the one electronic gaming machine on one side and disable a second electronic gaming machine that is adjacent the one electronic gaming machine on another side.
4. The method of claim 2 wherein the method further comprises 
4. The gaming system of claim 2 wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to 
enabling the plurality of disabled electronic gaming machines in response to at least one of the second command or the second data.  
enable the at least two of the disabled electronic gaming machines in response to at least one of the second command or the second data.
5. The method of claim 2 wherein the method further comprises 
5. The gaming system of claim 2 wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to 
enabling the plurality of disabled electronic gaming machines in response to the fourth command.  
enable the at least two of the disabled electronic gaming machines in response to the fourth command.
6. The method of claim 1 wherein the second data comprises at least one of: 
6. The gaming system of claim 1 wherein the second data comprises at least one of: 
data indicating the player has applied at least one input to the one electronic gaming machine; 
data indicating the player has applied at least one input to the one electronic gaming machine; 
data indicating the player has logged in to a player tracking system; 
data indicating the player has logged in to a player tracking system; 
data indicating money is applied to the player tracking system; or 
data indicating money is applied to the player tracking system; or 
data indicating the player has logged in to the player tracking system and has a predefined status indicated in the player tracking system.  
data indicating the player has logged in to the player tracking system and has a predefined status indicated in the player tracking system.
7. The method of claim 1 wherein the first data comprises at least one of: 
7. The gaming system of claim 1 wherein the first data comprises at least one of: 
data indicating a predefined balance on the credit meter; 
data indicating a predefined balance on the credit meter; 
logging out of a player tracking system; or 
logging out of a player tracking system; or 
a predefined length of time since the player last played a game on the one electronic gaming machine.  
a predefined length of time since the player last played a game on the one electronic gaming machine.
8. The method of claim 1 wherein 
8. The gaming system of claim 1 wherein 
a disable list is stored in the at least one non- transitory computer readable medium, the disable list identifying at least one of the plurality of electronic gaming machines that is disabled responsive to engagement of at least one other of the plurality of electronic gaming machines.  
a disable list is stored in the at least one non-transitory computer readable medium, the disable list identifying at least one of the plurality of electronic gaming machines that is disabled responsive to engagement of at least one other of the plurality of electronic gaming machines.
9. The method of claim 1 wherein 
9. The gaming system of claim 1 wherein 
each electronic gaming machine is associated with a plurality of disable lists that each differ from one another.  
each electronic gaming machine is associated with a plurality of disable lists that each differ from one another.
10. The method of claim 1 wherein 
10. The gaming system of claim 1 wherein 
a plurality of cleaning protocols is stored in the at least one non-transitory computer readable medium and 
a plurality of cleaning protocols is stored in the at least one non-transitory computer readable medium and 
wherein the direction to perform the cleaning protocol specifies one of the stored cleaning protocols.  
wherein the direction to perform the cleaning protocol specifies one of the stored cleaning protocols.
11. A method of operating a gaming system comprising: 
11. At least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor cause the at least one processor to: 
automatically determining when an electronic gaming machines on a computing network of electronic gaming machines is engaged for play by a player; 
detect first data on a network of electronic gaming machines indicating that one electronic gaming machine of the electronic gaming machines is engaged for play by a player; 
automatically disabling at least one electronic gaming machine that is adjacent to the one electronic gaming machine; 
send a first command over the network of electronic gaming machines to disable at least one electronic gaming machine that is adjacent to the one electronic gaming machine in response to the first data; 
automatically determining that the player has disengaged from play at the one electronic gaming machine; 
detect second data on the network of electronic gaming machines indicating that the player has disengaged from play at the one electronic gaming machine; 
automatically disabling the one electronic gaming machine in response to the second data; 
send a second command over the network of electronic gaming machines to disable the one electronic gaming machine in response to the second data; 

send a third command over a wireless network to a mobile computing device associated with an attendant in response to at least one of the second command or the second data; 
displaying the location of the one electronic gaming machine on a mobile computing device that is associated with an attendant; 
display a location of the one electronic gaming machine on the mobile computing device in response to the third command; 
displaying a direction to perform a cleaning protocol on the mobile computing device; 
display a direction to perform a cleaning protocol on the mobile computing device in response to the third command; 
receiving an input generated by the attendant that indicates the cleaning protocol is complete; and 
receive an input generated by the attendant associated with the mobile computing device that indicates the cleaning protocol is complete; and 
automatically enabling the at least one electronic gaming machine.  
send a fourth command over the network of electronic gaming machines that enables the at least one electronic gaming machine in response to receipt of the input generated by the attendant.
12. The method of claim 11 wherein the method further comprises 
12. The at least one non-transitory computer readable medium of claim 11 wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to 
disabling at least two of the plurality of electronic gaming machines in response to the first command.  
disable at least two of the plurality of electronic gaming machines in response to the first command.
13. The method of claim 12 wherein the method further comprises 
13. The at least one non-transitory computer readable medium of claim 12 wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to 
disabling a first electronic gaming machine that is adjacent the one electronic gaming machine on one side and disable a second electronic gaming machine that is adjacent the one electronic gaming machine on the other side.  
disable a first electronic gaming machine that is adjacent the one electronic gaming machine on one side and disable a second electronic gaming machine that is adjacent the one electronic gaming machine on another side.
14. The method of claim 12 wherein the method further comprises 
14. The at least one non-transitory computer readable medium of claim 12 wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to 
enabling the plurality of disabled electronic gaming machines in response to at least one of the second command or the second data.  
enable the at least two of the disabled electronic gaming machines in response to at least one of the second command or the second data.
15. The method of claim 12 wherein the method further comprises 
15. The at least one non-transitory computer readable medium of claim 12 wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to 
enabling the plurality of disabled electronic gaming machines in response to the fourth command.  
enable the at least two of the disabled electronic gaming machines in response to the fourth command.
16. The method of claim 11 wherein the second data comprises at least one of: 
16. The at least one non-transitory computer readable medium of claim 11 wherein the second data comprises at least one of: 
data indicating the player has applied at least one input to the one electronic gaming machine; 
data indicating the player has applied at least one input to the one electronic gaming machine; 
data indicating the player has logged in to a player tracking system; 
data indicating the player has logged in to a player tracking system; 
data indicating money is applied to a player tracking system; 
data indicating money is applied to the player tracking system; or 
or data indicating the player has logged in to the player tracking system and has a predefined status indicated in the system.  
data indicating the player has logged in to the player tracking system and has a predefined status indicated in the player tracking system.
17. The method of claim 11 wherein the first data comprises at least one of: 
17. The at least one non-transitory computer readable medium of claim 11 wherein the first data comprises at least one of: 
data indicating a predefined balance on the a credit meter associated with the one electronic gaming machine; 
data indicating a predefined balance on the a credit meter associated with the one electronic gaming machine; 
logging out of a player tracking system; 
logging out of a player tracking system; or 
or a predefined length of time since the player last played a game on the one electronic gaming machine.  
a predefined length of time since the player last played a game on the one electronic gaming machine.
18. The method of claim 11 wherein 
18. The at least one non-transitory computer readable medium of claim 11 wherein 
a disable list is stored in the at least one non- transitory computer readable medium, the disable list identifying at least one of the plurality of electronic gaming machines that is disabled responsive to engagement of 
a disable list is stored in the at least one non-transitory computer readable medium, the disable list identifying at least one of the plurality of electronic gaming machines that is disabled responsive to engagement of at least one other of the plurality of electronic gaming machines.
19. The method of claim 11 wherein 
19. The at least one non-transitory computer readable medium of claim 11 wherein 
each electronic gaming machine is associated with a plurality of disable lists that each differ from one another.  
each electronic gaming machine is associated with a plurality of disable lists that each differ from one another.
20. The method of claim 11 wherein 
20. The at least one non-transitory computer readable medium of claim 11 wherein 
a plurality of cleaning protocols is stored in the at least one non-transitory computer readable medium and 
a plurality of cleaning protocols is stored in the at least one non-transitory computer readable medium and 
wherein the direction to perform the cleaning protocol specifies one of the stored cleaning protocols.
wherein the direction to perform the cleaning protocol specifies one of the stored cleaning protocols.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715